          Case 5:20-cv-03261-SAC Document 4 Filed 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JOSHUA A. DUQUE,

               Plaintiff,

               v.                                            CASE NO. 20-3261-SAC

TIM EASLEY, et. al,

               Defendants.


                                  ORDER TO SHOW CAUSE

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff filed a motion

for leave to proceed in forma pauperis. (Doc. 2.) On October 19, 2020, the Court entered a

Notice of Deficiency (Doc. 3), directing Plaintiff to provide the financial information required by

federal law to support his motion. See 28 U.S.C. § 1915(a)(2). Plaintiff has failed to supply the

missing financial information by the Court’s November 18, 2020 deadline. The Notice provides

that “[i]f you fail to comply within the prescribed time, the Judge presiding over your case will

be notified of your non-compliance, and this action may be dismissed without further notice for

failure to comply with this court order.” (Doc. 3, at 1.)

       Plaintiff is ordered to show good cause why this action should not be dismissed without

prejudice pursuant to Rule 41(b) for failure to comply with court orders. Rule 41(b) of the

Federal Rules of Civil Procedure “authorizes a district court, upon a defendant’s motion, to order

the dismissal of an action for failure to prosecute or for failure to comply with the Federal Rules

of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x 764, 771 (10th Cir. 2009)

(citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as permitting district courts to

dismiss actions sua sponte when one of these conditions is met.” Id. (citing Link v. Wabash R.R.



                                                 1
           Case 5:20-cv-03261-SAC Document 4 Filed 11/20/20 Page 2 of 2




Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district court is not obligated to follow any

particular procedures when dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to submit the financial information to support his motion for leave to

proceed in forma pauperis within the allowed time. Therefore, Plaintiff should show good cause

why this case should not be dismissed without prejudice pursuant to Rule 41(b).

        IT IS THEREFORE ORDERED THAT Plaintiff is granted until December 7, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why this action should not be dismissed without prejudice pursuant to Rule 41(b) for

failure to comply with court orders.

        IT IS SO ORDERED.

        Dated November 20, 2020, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   2
